CaSe: 2219-CV-OOJ_19-|\/|HW-EPD DOC #Z 9 Filed: 04/03/19 Page: l Of l PAGE|D #Z 26

AO 399 (01/09) Waiver ofthc Service of Summons

UNITED STATES DISTRICT COURT
for the
Southern District of Ohio

STEPHANlE CL|FFORD a.k.a. STORMY DAN|ELS
Plainl{/Y
V.
SHANA M. KECKLEY, el al.
Defendam

Civil Action No. 2119~cv-001 19

WAIVER OF THE SERVICE OF SUMMONS

To: Chase A. Ma||ory
(Name of the plumth attorney ar unrepresented plaintifp

l have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

i, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

l understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service

l also understand that I, or the entity I represent, must file and serve an answer or a motion under R.ule 12 within

60 days from Januag( 2§_2§1 § , the date when this request was sent (or 90 days ifit was sent outside the
United States). if I fail to do so, a default judgment will be entered against me or the entity Irepresent.

m ~/ W
Date;_;/_15/2019 l\p,V»\ \, O~\/_.

Signa¢bre of the attorney or Aepresented party

 

 

 

STEVEN G. ROSSER Timothy J. Mangan
Prinled name of party waiving service of summons City Attorney,$ 0 ff.i€éz`n!ed name
77 North Front Street, 4th Floor
Columbus, OH 43215
Address

tjmangan@columbus. gov

 

E-mail address
614-645-6964

Telephone number

 

Duty to Avoid Unnecessary Expeuses of Serving a Summons

Rule 4 of the Federal Rules oi`Civil Procedure re uires certain defendants to cooperate in saving unnecessary expenses ofserving asummons
and complaint A defendant who is located in the United tates and who fails to return a signed waiver ot' service requested by a plaintiff located in
the United States will be required to pay the expenses of servicc, unless the defendant shows good cause for the failure "

“Good cause” does nor include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object w the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rulc 12 on the plaintiff
and tile a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 

 

